Title: To James Madison from William Vans Murray, 7 May 1801 (Abstract)
From: Murray, William Vans
To: Madison, James


7 May 1801, The Hague. No. 132. Encloses copy of Anglo-Danish armistice. Reports rumor that Sweden acted to prevent the armistice as soon as Czar Paul’s death was known. Russian envoy refused to support the effort. Relations between Denmark and Sweden unclear. Notes Prussian invitation for Danish forces to withdraw from Hamburg and Lübeck, which has been complied with, and resulting Danish bitterness. Comments on weaknesses of northern coalition and mutual suspicions. Navigation of Elbe and Weser open to British ships; shipping in Baltic free to Danish, Swedish, and Russians. Suspects that cession of Louisiana and Florida has occurred in Madrid through efforts of Lucien Bonaparte. In postscript of 18 May, summarizes conversation about cession he had the previous evening with Napoleon’s friend Gaudin of the tribunate.
 

   
   RC (DNA: RG 59, DD, Netherlands, vol. 4). 4 pp.; marked duplicate; docketed by Wagner as received 1 Aug. Postscript partly in code; key not found. Decoded interlinearly by Wagner. Enclosure not found.


